EXHIBIT 99.1 NewsRelease TransCanada to Hold Shareholders’ Annual Meeting and Issue 2013 First Quarter Results April 26 CALGARY, Alberta – April 12, 2013 – TransCanada Corporation’s (TSX, NYSE: TRP) (TransCanada) 2013 Annual and Special Meeting of Shareholders will be held Friday, April 26, 2013 at 10 a.m. (MDT) / 12 p.m. (EDT) at the BMO Centre in Calgary. Members of TransCanada’s executive leadership team will provide an overview of 2012 business activities while discussing the company’s future outlook. A live webcast of the Meeting will be available at www.transcanada.com. It will be archived and available for replay. First quarter 2013 financial results will also be released April 26. Russ Girling, TransCanada president and chief executive officer, Don Marchand, executive vice-president and chief financial officer and members of the executive leadership team will discuss TransCanada’s first quarter 2013 results and company developments at 1 p.m. (MDT) / 3 p.m. (EDT). Analysts, members of the media and other interested parties are invited to participate by calling 866.226.1793 or 416.340.2218 (Toronto area). Please dial in 10 minutes prior to the start of the call. No pass code is required. A live webcast of the teleconference will be available at www.transcanada.com. A replay of the teleconference will be available two hours after the conclusion of the call until midnight (EDT) May 3, 2013. Please call 800.408.3053 or 905.694.9451 and enter pass code 6260206. With more than 60 years’ experience, TransCanada is a leaderin the responsible development and reliable operation of North American energy infrastructure including natural gas and oil pipelines, power generation and gas storage facilities. TransCanada operates a network of natural gas pipelines that extends more than 68,500 kilometres (42,500 miles), tapping into virtually all major gas supply basins in North America. TransCanada is one of the continent's largest providers of gas storage and related services with more than 400 billion cubic feet of storage capacity. A growing independent power producer, TransCanada owns or has interests in over 11,800 megawatts of power generation in Canada and the United States. TransCanada is developing one of North America's largest oil delivery systems. TransCanada's common shares trade on the Toronto and New York stock exchanges under the symbol TRP. For more information visit: www.transcanada.com or check us out on Twitter @TransCanada or http://blog.transcanada.com. - 30 - TransCanada Media Enquiries: Shawn Howard/Grady Semmens 403.920.7859 or 800.608.7859 TransCanada Investor & Analyst Enquiries: David Moneta/Lee Evans 403.920.7911 or 800.361.6522
